 1   Bryan A. Merryman (SBN 134357)                  Mark D. Kremer (SBN 100978)
     bmerryman@whitecase.com                         m.kremer@conklelaw.com
 2   Catherine S. Simonsen (SBN 307325)              Zachary Page (SBN 293885)
     catherine.simonsen@whitecase.com                z.page@conklelaw.com
 3   WHITE & CASE LLP                                CONKLE, KREMER & ENGEL
     555 S. Flower Street, Suite 2700                Professional Law Corporation
 4   Los Angeles, CA 90071-2433                      3130 Wilshire Boulevard, Suite 500
     Telephone: (213) 620-7700                       Santa Monica, California 90403-2351
 5   Facsimile: (213) 452-2329                       Phone: (310) 998-9100
                                                     Fax: (310) 998-9109
 6   Bijal V. Vakil (SBN 192878)
     bvakil@whitecase.com                            Attorneys for Defendant
 7   WHITE & CASE LLP                                AMERICAN INTERNATIONAL
     3000 El Camino Real                             INDUSTRIES
 8   5 Palo Alto Square, 9th Floor
     Palo Alto, CA 94306                             Joseph M. Alioto (SBN 42680)
 9   Telephone: (650) 213-0300                       Email: jmalioto@aliotolaw.com
     Facsimile: (650) 213-8158                       Jamie L. Miller (SBN 271452)
10                                                   Email: jmiller@aliotolaw.com
     Attorneys for Defendant                         ALIOTO LAW FIRM
11   WALMART INC.                                    One Sansome Street, 35th Floor
                                                     San Francisco, CA 94104
12                                                   Telephone: 415-434-8900
                                                     Facsimile: 415-434-9200
13
                                                     Attorneys for Plaintiffs
14                                                   SHARIDAN STILES AND STILES 4 U, INC.
15                                 UNITED STATES DISTRICT COURT
16                               EASTERN DISTRICT OF CALIFORNIA
17

18   SHARIDAN STILES, an individual; STILES 4         Case No. 2:14-cv-02234-MCE-CMK
     U, INC., a California corporation,
19                                                    STIPULATED ORDER RE:
                         Plaintiffs,                  DISCOVERY OF ELECTRONICALLY
20                                                    STORED INFORMATION
                v.
21                                                    Judge: The Honorable Morrison C.
                                                      England, Jr.
     WALMART INC., f/k/a WAL-MART
22   STORES, INC.; AMERICAN                           Magistrate Judge: The Honorable
     INTERNATIONAL INDUSTRIES,
23                                                    Dennis M. Cota
                         Defendants.
24

25

26
27

28
                                                                       STIPULATED [PROPOSED] ORDER RE:
                                                     DISCOVERY OF ELECTRONICALLY STORED INFORMATION-
     AMERICAS 97924013                                                             2:14-cv-02234-MCE-DMC
                                                 -
 1            This Order will govern the production of discoverable documents originating from hard

 2   copy sources and as electronically stored information (“ESI”) as a supplement to the Federal

 3   Rules of Civil Procedure, the Local Rules of the United States District Court for the Eastern

 4   District of California, and any other applicable order and rules.

 5            Cooperation

 6            The parties are aware of the importance the Court places on cooperation and commit to

 7   cooperate in good faith throughout the matter.

 8            General Provisions

 9            1.         As used herein, “Requesting Party” means the party requesting production of

10   documents. As used herein, “Producing Party” means the party that may be producing documents

11   in response to the request of requesting party. As used herein, the words “Party” or “Parties”

12   include the Requesting Party and the Producing Party.

13            2.         Nothing in this Order shall be deemed to prevent the Parties from agreeing to

14   terms different than or inconsistent with the terms of this Order.

15            3.         Nothing in this Order shall be deemed to constitute a waiver of any objections a

16   Producing Party may have with respect to any document request.

17            4.         Nothing in this Order limits or expands a Requesting Party’s right to obtain

18   relevant discovery as defined in Fed. R. Civ. P. 26(b)(1).

19            Documents from Hard Copy Sources

20            The parties will produce documents originating from hard copy sources (“Hard Copy

21   Documents”) and attachments in Group IV single-page TIFF format (black and white, 300 dpi)

22   with corresponding searchable OCR text, along with the below-listed metadata fields when

23   available. The parties will provide a standardized load file compatible with Concordance and

24   with a Bates number field included in the load file to match text and metadata with TIFF images.

25   With respect to Hard Copy Documents, data on the load file will include:

26            a.         Beginning Document Bates Number

27            b.         Ending Document Bates Number

28            c.         Beginning Family Bates Number- 1(begins
                                                           -     with 1st page of parent)
                                                                                STIPULATED [PROPOSED] ORDER RE:
                                                              DISCOVERY OF ELECTRONICALLY STORED INFORMATION-
     AMERICAS 97924013                                                                      2:14-cv-02234-MCE-DMC
 1            d.         Ending Family Bates Number

 2            e.         Custodian or Source

 3            f.         Confidentiality Designation

 4            g.         Page Count

 5            h.         Redaction (Y/N)

 6            i.         Text File Path, including filename and extension

 7            Electronically Stored Information

 8            Discovery of ESI shall proceed as follows:

 9            1.         The parties agree that in responding to Fed. R. Civ. P. 34 Requests, they will meet

10   and confer about methods to search ESI in order to identify ESI that is subject to production in

11   discovery and filter out ESI that is not subject to discovery.

12            2.         Except for those documents noted in Paragraphs 5-7, the parties will produce

13   documents originating as ESI in TIFF format with extracted text, along with the below-listed

14   metadata fields when available. The parties will provide a standardized load file compatible with

15   Concordance and with a Bates number field included on the load file to match text and metadata

16   with TIFF images. With respect to ESI, data on the load file will include:

17            a.         Beginning Document Bates Number

18            b.         Ending Document Bates Number

19            c.         Beginning Family Bates Number (begins with 1st page of parent)

20            d.         Ending Family Bates Number

21            e.         Custodian or Source

22            f.         Duplicate Custodians (to the extent de-duplication is used and the metadata is

23   readily available)

24            g.         Confidentiality Designation

25            h.         Page Count

26            i.         Redaction (Y/N)

27            j.         Document Date (if available)

28            k.         File Name (including extension)- 2 -
                                                                                  STIPULATED [PROPOSED] ORDER RE:
                                                                DISCOVERY OF ELECTRONICALLY STORED INFORMATION-
     AMERICAS 97924013                                                                        2:14-cv-02234-MCE-DMC
 1            l.         File Extension

 2            m.         Document Type

 3            n.         From

 4            o.         To

 5            p.         CC

 6            q.         BCC

 7            r.         Subject

 8            s.         Email Date Received (Local Time Zone)

 9            t.         Email Time Received (Local Time Zone)

10            u.         Email Date Sent (Local Time Zone)

11            v.         Email Time Sent (Local Time Zone)

12            w.         Text File Path, including filename and extension

13            x.         Native Link

14            y.         MD5 Hash Values (or SHA-1 or alternatively agreed upon Hash Standard)

15            3.         The parties may redact (1) information that is privileged or protected from

16   discovery as work product or by reason of any other applicable privilege or immunity; (2)

17   information subject to non-disclosure obligations imposed by governmental authorities, law or

18   regulation (e.g., protected personal information); (3) sensitive, non-relevant information,

19   including but not limited to personally identifiable information, trade secrets, or information not

20   related to the products alleged in the operative complaint of this action. The parties will produce

21   redacted documents in TIFF format with corresponding searchable OCR text and the associated

22   metadata for the document, ensuring the redacted content is fully protected from disclosure.

23            4.         For any documents that contain an attachment (for example, email), to the extent

24   available, the fields listed in Paragraph 2 should be produced as part of the metadata load file for

25   both the parent and child documents.

26            To the extent a document is part of a “document family” with a combination of

27   responsive, privileged, and/or non-responsive documents: (i) the privileged documents will be

28   represented in the production with a placeholder- 3TIFF
                                                         - image that bears the legend “Documents
                                                                                STIPULATED [PROPOSED] ORDER RE:
                                                              DISCOVERY OF ELECTRONICALLY STORED INFORMATION-
     AMERICAS 97924013                                                                      2:14-cv-02234-MCE-DMC
 1   Withheld as Privileged”; and (ii) the non-responsive documents may be withheld and represented

 2   in the production with a placeholder TIFF image that bears the legend ‘Non-Responsive

 3   Document.” The TIFF image(s) shall be endorsed with a sequential Bates number. The parties

 4   will not produce non-relevant Excel spreadsheets attached to relevant emails.

 5            5.         The parties will produce relevant spreadsheets (e.g. Microsoft Excel) not requiring

 6   redaction in native format. Spreadsheets requiring redaction will be converted to TIFF images.

 7   The parties agree to meet and confer about native redaction if TIFF redaction would be too

 8   burdensome or would render the document not reasonable useable. At any time the parties may

 9   consider whether the information contained in Excel spreadsheet is available and should be

10   produced from a structured data source from which the Excel spreadsheets are generated.

11            6.         The parties will produce slide shows (e.g. Microsoft PowerPoint presentations) not

12   requiring redaction in native format. To the extent PowerPoint files contain information subject

13   to a claim of privilege, PowerPoint files shall be imaged, with speaker notes showing in the

14   image, as well as any hidden content displayed in the image. If the PowerPoint contains

15   animation, then the file should be produced in native format with a TIFF placeholder bearing the

16   legend “Produced in Native File Format.” The TIFF image shall be endorsed with a sequential

17   Bates number and the produced native file named to match this Bates number. The metadata load

18   file shall contain a link to the produced native file via data values called “Native Link.” The

19   Native Link values should contain the full directory path and file name of the native file as

20   contained in the produced media.

21            7.         The parties will produce in native format those documents and ESI that do not

22   convert well to TIFF images (e.g. oversized drawings, picture files, audio and video files), but

23   where not practicable the parties will meet and confer no later than five business days after the

24   producing party has confirmed the impossibility of producing the data in either TIFF or native

25   format. The purpose of any such meet-and-confer shall be to ascertain how the producing party

26   can produce the data in question in another computer-searchable format, whereupon the parties

27   shall agree on a format for the production. The parties will produce picture files in native format,

28   color TIFF, color PDF, or JPEG format when color
                                                 - 4 - images are available. The file name for the
                                                                                STIPULATED [PROPOSED] ORDER RE:
                                                              DISCOVERY OF ELECTRONICALLY STORED INFORMATION-
     AMERICAS 97924013                                                                      2:14-cv-02234-MCE-DMC
 1   documents produced in native format will consist of a Bates number and a confidentiality

 2   designation if available. The parties will provide a corresponding placeholder TIFF image,

 3   bearing the legend “Produced in Native File Format” for native files included in a production.

 4   The TIFF image shall be endorsed with a sequential Bates number and the produced native file

 5   named to match this Bates number. Bates numbers shall be unique across the entire document

 6   production and sequential within a given document. The parties will use the following Bates

 7   numbering convention:

 8            (a)        STILES 000001

 9            (b)        WM-STILES-0000001

10            (c)        AII_00000001

11             The metadata load file shall contain a link to the produced native file via data values

12   called “Native Link.” The Native Link values should contain the full directory path and file name

13   of the native file as contained in the produced media.

14            8.         For all documents withheld on the basis of a legal privilege or immunity, the

15   parties agree to furnish a privilege log in Microsoft Excel within 21 days of the conclusion of

16   each document production which comply with the legal requirements under federal law, but at a

17   minimum will include the following information: the Bates number(s) for the withheld

18   document; a separate privilege log number for each withheld document; the custodian of the

19   document; the author and all recipients of any e-mail or other communication, including any

20   recipient who received an electronic copy or electronic blind copy; the date when the document

21   was created or first sent; a general description of the document sufficient to disclose the asserted

22   basis for the privilege or immunity; and the privilege or immunity invoked, using the following

23   codes: “A/C” for attorney-client privilege; “WP” for attorney’s work-product; “CT” for the

24   common-interest privilege; and other for any other privilege or immunity, with a shorthand title

25   for the privilege invoked. Communications exclusively between a party or its representatives and

26   its trial counsel that post-date the filing of the complaint need not be placed on a privilege log.

27   The parties may agree to extend the deadline for furnishing the privilege log after the conclusion

28   of each document production depending on the-volume
                                                   5-    and circumstance of the production. The
                                                                                STIPULATED [PROPOSED] ORDER RE:
                                                              DISCOVERY OF ELECTRONICALLY STORED INFORMATION-
     AMERICAS 97924013                                                                      2:14-cv-02234-MCE-DMC
 1   parties shall meet and confer in good faith to discuss a limited, non-burdensome approach to

 2   address any dispute relating to a privilege log or documents withheld on the basis of a legal

 3   privilege or immunity.

 4            Inadvertent failure to log privileged documents or metadata will not result in the waiver of

 5   privilege, provided that upon discovering the inadvertent omission, the Producing Party sends to

 6   the Requesting Party an addendum to the appropriate privilege log explaining the reason for the

 7   omission and providing the required privilege log entries for the document(s).

 8            9.         The parties may perform de-duplication of ESI within and across custodians

 9   according to MD5 or SHA-1 hash values, and may produce only a single copy of identical ESI.

10   Entire document families may constitute duplicate ESI. De-duplication shall not break up

11   document families. To the extent de-duplication is used, all custodians of a de-duplicated

12   document must be identified in the “Duplicate Custodians” metadata field specified in Paragraph

13   2. If the parties de-duplicate ESI, they shall provide custodian associations in a semi-colon

14   delimited field that includes duplicate custodian name information for the duplicate custodians.

15   An overlay data file shall be produced after every rolling production to account for updated

16   duplicate custodian information in the Custodian field.

17            If there are any handwritten notes, or any other markings, on a document, it shall not be

18   considered a duplicate. Any document that contains an alteration, marking on, on addition to the

19   original document shall be treated as a distinct version, and shall be produced as such. These

20   alterations include, but are not limited to, handwritten notes, electronic notes/tabs, edits,

21   highlighting or redlining. If such markings/alterations are made in color, the documents must be

22   produced in color.

23            If the producing party becomes aware of any file that was incorrectly filtered during the

24   de-duplication process, the producing party shall promptly notify the other party and produce the

25   incorrectly filtered file.

26            10.        Parties shall preserve parent-child relationships (the association between an

27   attachment and its parent document). The parties will provide a Beginning Family Bates Number

28   and Ending Family Bates Number for each produced
                                                - 6 - attachment in the data load file.
                                                                                STIPULATED [PROPOSED] ORDER RE:
                                                              DISCOVERY OF ELECTRONICALLY STORED INFORMATION-
     AMERICAS 97924013                                                                      2:14-cv-02234-MCE-DMC
 1            11.        When a party propounds discovery requests under Fed. R. Civ. P. 34, the parties

 2   agree to make the productions in phases and prioritize the order of production. The parties

 3   understand that this protocol contemplates rolling productions of documents, and they

 4   acknowledge that nothing in this Order waives, restricts or eliminates the parties’ respective

 5   rolling production obligations, the parties’ respective supplementation obligations or the parties’

 6   “claw-back” rights and obligations pursuant to the Stipulated Protective Order in this case.

 7            12.        If the forms of production allowed by this Order present an undue burden or cost

 8   for a Producing Party, the parties shall meet and confer to try to agree on a reasonable, alternative

 9   form of production. Nothing in this Order prohibits a party from seeking relief from this protocol

10   pursuant to the applicable United States District Court for the Eastern District of California and/or

11   Federal Rules of Civil Procedure discovery rule(s).

12            13.        When documents produced in accordance with this Order are used in any

13   proceeding herein, including depositions, hearings, or trial, the image copy of documents as

14   described in Paragraph 3 shall be the copy used. Extracted text files shall not be used in any

15   proceeding as a substitute for the image of any document. This paragraph does not apply to any

16   summary exhibits or demonstratives.

17            14.        Each party will bear the costs to process and review its own documents according

18   to this Order. Notwithstanding this paragraph, nothing in this Order limits or prohibits a

19   prevailing party from seeking recovery of all allowable fees and costs, including attorney fees and

20   costs, as may be permitted under applicable law and as provided by applicable local rules.

21            15.        Nothing in this Order shall be construed to affect, modify or amend the Protective

22   Order entered in this case.

23            16.        Nothing in this Order shall be construed to affect the discoverability or

24   admissibility of any document or data. All objections to the discoverability or admissibility of

25   any document or data are preserved and may be asserted at any time in accordance with the

26   applicable United States District Court for the Eastern District of California and/or Federal Rules

27   of Civil Procedure discovery rules.

28                                                        -7-
                                                                                  STIPULATED [PROPOSED] ORDER RE:
                                                                DISCOVERY OF ELECTRONICALLY STORED INFORMATION-
     AMERICAS 97924013                                                                        2:14-cv-02234-MCE-DMC
 1            Production of Databases and Other Structured Data

 2            1.         Generally, relevant ESI stored in databases should be produced in a mutually

 3   agreeable data exchange format.

 4            2.         The Parties will meet and confer to address the production and production format

 5   of any responsive data contained in a database or other structured data source. If ESI in

 6   commercial or proprietary database format can be produced in an already existing and reasonably

 7   available report form, the Parties will produce the information in such a report form, in the

 8   reasonably usable TIFF-image format. If an existing report form is not reasonably available, the

 9   Parties will meet and confer to attempt to identify a mutually agreeable report form.

10            3.         Nothing herein shall obligate a Producing Party to custom reporting. The Parties

11   shall meet and confer to discuss the associated cost and proportionality of any custom reporting.

12            Other Data Sources

13            The Parties share a desire to ensure that ESI is produced in an acceptable, searchable

14   format. The Parties recognize that certain, limited ESI may not be amenable to the proposed

15   technical specifications. The Parties will meet and confer in good faith to reach agreement

16   regarding these issues and the appropriate form of production, and will seek Court intervention if

17   necessary.

18            Deficiency Procedure

19            If the Requesting Party has cause to believe that a Producing Party’s discovery efforts

20   have been deficient, the Parties will follow the procedures set forth in the Federal Rule of Civil

21   Procedure and United States District Court for the Eastern District of California Local Rule 251

22   for resolving the dispute.

23            Clawback Provision

24            1.         The production of privileged or work-product protected documents, ESI or other

25   information, whether inadvertent or otherwise, is not a waiver of the privilege or protection from

26   discovery in this case or in any other proceeding.

27            2.         This ESI Protocol shall be interpreted to provide the maximum protection allowed

28   by Federal Rule of Evidence 502 and shall be enforceable
                                                   -8-        and granted full faith and credit in all
                                                                               STIPULATED [PROPOSED] ORDER RE:
                                                             DISCOVERY OF ELECTRONICALLY STORED INFORMATION-
     AMERICAS 97924013                                                                     2:14-cv-02234-MCE-DMC
 1   other state and federal proceedings by 28 U.S. Code § 1738. In the event of any subsequent

 2   conflict of law, the law that is most protective of privilege and work product shall apply.

 3            3.         Nothing contained herein is intended to or shall serve to limit a Party’s right to

 4   conduct a review of documents, ESI or information (including metadata) for relevance,

 5   responsiveness and/or segregation of privileged and/or protected information before production.

 6            Disposition of Data and Documents

 7            The parties agree to provide adequate security to protect data provided by the other party

 8   or by non-parties. This includes secure data storage systems, established security policies, and

 9   security training for employees, contractors and experts. Adequate security also includes such

10   measures as data encryption in transit, data encryption at rest, data access controls, and physical

11   security. Upon dismissal or entry of a final judgment not subject to further appeal, the parties

12   agree to follow the procedures set forth in the Protective Order in this case with regard to the

13   destruction of materials produced in discovery.

14            Modification

15            This Stipulated Order may be modified by a Stipulated Order of the parties or by the

16   Court for good cause shown.

17

18

19    Dated: January 25, 2019                                   WHITE & CASE LLP

20                                                              By:      /s/ Stefan Mentzer
                                                                       Stefan Mentzer
21                                                              Attorneys for Defendant
                                                                WAL-MART STORES, INC.
22

23
      Dated: January 25, 2019                                   CONKLE, KREMER & ENGEL
24
                                                                By:    /s/ Zachary Page
25                                                                      Zachary Page

26                                                              Attorneys for Defendant
                                                                AMERICAN INTERNATIONAL
27                                                              INDUSTRIES

28                                                        -9-
                                                                                  STIPULATED [PROPOSED] ORDER RE:
                                                                DISCOVERY OF ELECTRONICALLY STORED INFORMATION-
     AMERICAS 97924013                                                                        2:14-cv-02234-MCE-DMC
 1   Dated: January 25, 2019                  ALIOTO LAW FIRM

 2                                            By: /s/ Jamie L. Miller
                                                      Jamie L. Miller
 3                                            Attorneys for Plaintiffs
                                              SHARIDAN STILES and STILES 4 U, INC.
 4

 5

 6
              PURSUANT TO STIPULATION, IT IS SO ORDERED.
 7

 8

 9
     Dated: January 30, 2019
10                                            ____________________________________
                                              DENNIS M. COTA
11
                                              UNITED STATES MAGISTRATE JUDGE
12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28                                       - 10 -
                                                                    STIPULATED [PROPOSED] ORDER RE:
                                                  DISCOVERY OF ELECTRONICALLY STORED INFORMATION-
     AMERICAS 97924013                                                          2:14-cv-02234-MCE-DMC
